7 | FIGED 7 ——— ENTERED
5-cr-00557-CCB Document 101 Filed 10/06/20 Paget
Case 1:15-cr- - kD

| ——_Loceen Noe
| NE ZED SCALES” fy STUACT a 7 OCT -6 2029
Ub LISTANCT OF fUALG CAM

AT BALTIMORE
CLEAK. US. DISTRICT COURT
DISTRICT OF MARYLAND
-—— BY:
i

 

DEPUTY

, _ _LASE Ase.
MMO STALEY OF Ant Cll CA, CUA

 

 

 

 

 

 

 

CCB- (S-055 7
LESL MEST,
oF _ | * vik ACTON hu.
: - 25/5
__CCB-(4- 2
dont BELL x, | fe __CCB- (4
! AL Mw,

 

 

 

2685 wbmonr
f Silt Leben b/ST Lo 2S USC z
} HM tAIG [0
ba A PETC TOON CL. LOWLA BEIT Ati Se
5é. At [CCST fEMLLY, fLLEX. Wills. Ae a
ma 2 5. COA S OF GEL AC OF Ltt LZ4AM a
et WAC LIGHT Fe PEZILLWMELY 2
Cia “

 

a FE _LFE CTE
é CUwVID OME! GOhRHAC _O
SAL CE ME SAC _G; etaa SS muse

 

 

 

 

SLATES
MEL Go LACTS | Fre THES CASE FACE Ait CC
SOLMOL TJC

 

 

Zo sa Pfee-
Ala Eo fO8T- AkLLCS? PHONE ConCe SATO”
FY

 

oo CEC LOL LHE PET!-
Gite BF Dbl CYA
MMCT iM EIT _ apt et
Ce ltt LEUSC 920) CHARGE fat we < _
tt? Sb
mn FILE New LttinG, AV L? LAT WwW ; 7st pete )
et PACT EI IC EF SHE CLOSE CM VOL ~ t DUA ) FSV ONS
Ley a

 

 

ete fe er, rf

 
 

Case 1:15-cr-00557-CCB Document 194 Filed 10/06/20 rage 4 2 of 7

 

 

 

 

 

—LLPSAPIP API SCP BZ KAL VFO! RT DVGLIO IVI

Ao TZLI77W PAVE ZPOYZ VA (3) Fee SO VI, EE 2d
0 PE IOIPHT FO LOIW TING LE MEI STE

7 TAb DSP Il. YGF zi DO

Ao DOV GLVOTOWVE HIV WIT SOIVED YZ oor RUFF

LPOYEWT [SN ht@ VIP VILLE CIGLVI Aa, we _

RTH ZO AYEL CV) BIIEIT. nS > SL3 FT HEE

SIE CWP SO GIT ELEY
PRLILGD AO DVIARI- SE OIG EAHA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SERIO FF EOF SPMEVEIEE OE) SF? E-
PZ SESW HOWE ye over ‘yp? ee Ye AD een
77 fag ?/F7 2) DPV ZW CAPAC SE WIFI WOZIZ =
Ta LUO At CPL ‘THs7 BIE ASO Desir OF
EL Of" S22 WAIT FAL AD L ONT 95°F") ened?
eZ PVP SALVIIP OVITIP FZ OF PAGE TE
SPVEL. EZ. CITI? V7 WT TIVO
BE SPY OVGIID PI U77 LP CIPI Hp CD AZ We Lite
SO WPL ZZ so DAL QAI DBVaHW AL DPS A OD ere
Afpde DO CPN ORS DIVE DAT CH (SULE WPL yer
» PSOVO) ALIFE OV WIAL LOOP 37s WGI AS? aaa
DPD DDPING SALPIILE WED A DOP PII Oe 77 VT DIVIT ONG VI
ALZIPY DPLIO FOAPLIV BIW” SPPVO? FO? CLV é 2
479M FO FO/OWP PAVE CLIP DIPVCY ZZ 00 LOT LPP. SOR)
. | (B5b) P s ?
STP 7 LT VS CF LIVICD DUAGYPS YL he C2PEIPI VSP
AVL IT “p- hd APA Ae DL: ALI PPO [2.97 BAZ AT.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:15-cr-00557-CCB Document101 Filed 10/06/20 Page 3 of 7

 

=

 

 

GUY VIVO CIID OW Ao GORPOUT FPL. CETIY 1 0

 

 

 

SIME SII FI SCOBIIIO LWT FIVE FPL \\DIV

 

 

 

LYIL FIECUED ALY DE TEI LOW SWOT YOULL

 

UA) TIES Fo TO VIO CT PI TPO VIPAT EI Wo
paar PIOFGLIP DIP YIVOLILD OFGLGF7 Tae ~~

 

 

 

 

 

FQZIA Wak PEC AGEZ MVD 2 204 Tae .

 

 

SIE WIGT GO GIWEVEY |

 

 

PIBILZO DO WV WY FIP

 

 

 

 

 

SBPOUF FP BEI WER ZSTVCD

 

args: my A. / | -
SF? UYit CZ ZVI WOVD YY ype? OV yp? ys FA a WZZ

 

VIO OT VLTOD GOV LT IHVG 3 LY IAL LAG

 

“f AD a Cas OMIM Ld FB CHOI

 

Wd VO WHLEWI SSCz_ SVE IE FO LONG ET

 

SHWHMPD ZIV SALUTE HWA VIP PLOW HAVE TPE

 

PPVYLL. Zz POLI OF PTE OVO? OWS AAWED WAT Di pra

 

POPC BO BEV TYE DE OLVECYITV OE ROTI

 

AROS Fe PTR VY S2LODWIHTOIY ()Pr7h OY HEAR WPF

 

 

-aAf ZOTPO SPA ID VA SI CPS) OW PP” FILL ILI

 

OG LIEV VULIY ETE FILET BVT IIOY ay

 

PVIAL PVERP FO DHWIS’SSEY PIZDIZEFP HW NGL VIEIZS(VOP

 

SOC AA YT FHP ONT VSP PEWS IIE? §TGW

 

-SOV VHLD SOCKS SP WOIPY CVY GUST HIPC err 7

 

 

OVE POPGLIVD (ZITIH Si7gFC? A? COL) OD" 23 Z- Of-

 

LILEIO PO SOW FAVOLLLIY EVV CL VGVUEFT Ss 5 OTE?
 BIBotr LOBW LVI [IVY 7079 70 (OVINE KU" [PA2S 3577 SS
we 4 PUPA IID 72 SSID OVA 77 WIL GVe mu aon
 

Case 1:15-cr-00557-CCB. Document 101 Filed 10/06/20 Page 4 of 7 i

fo

 

 

 

 

 

“SSA ae Po BEV a Ae
CZ LWIA |S? OV oo = BE SF eo
(VO PLT D DUC? LAT CHT SVT FIZZ A
PLVVAD CVFd VIP LIV PVG DP PP UPCAP FD Raa
0 WOUB LG AWLP? PTF Do CLV CF 7IWLIZA ony
" WD pF) PF
“SR CVV) OPIW PIS “POO? a y PE VEIE=
“VG LOW SIOV ALISA WS IFAS ALI COST WE ZYEL-
DIECWID SZP PP OFT OY LOP"" VV7 IIVQLIEZA
LPKIV WIXKVLD PO A OOVP UV XT BFYEZ POY
(ABR OSH A) FIV BIT VI IIVELLI OPFOR GT
SAIZVLS FILIVWY Het FSV SYIZL OL? JILL GORGIGIE

}
I
il

BIS WV) va DUES ] \
WAULIDEDD PO VIG Figy HOTT WEOTW Gie —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FEF = A? BOF RTE ES VE A ip Yl”
SZ LICSW KWH yee? ony ‘pl Oe DEL xo UU
OD BLVD GAC) QP? OWA? SM POUL
) PAID PDI PGT LUV CTV VKTVI DY FIP VIVWIF OTH
WRI SPIE NTE FO CPST ORF” FKVELIZIT oF,

 

 

 

 

 

 

 

a -\
f bap ee)
— psy” “Csr n GIYW/ SIV BIS > SPSbd YS OnHT

eA PPV wear V9a IODA VO WP Ve fI27SY oh U7
 

 

Case 1:15-cr-00557-CCB Document 101 Filed 10/06/20 Page 5 of 7

4c
—

 

 

 

 

 

 

ZIG CROWE TERI FOOLY O E LDAIVHED TAI
DIWOIIAD AO IIVIY | (S587 WI OFA 2) E89 PEAY CEE

 

 

 

 

 

LPI IP VO A OLIVIA FIL SSC Ey 77m COG Vir OVE THEN STS
7227 222 OV yow AS VI PPE WP PAZZ AP WIZ.
VOAVOT VF SWIG PU A OD UM POY” 4. €/ HEL:

 

 

 

 

 

 

 

 

 

a VL ZT AO SPIE

 

 

 

 

SPIO Jo FPPE ° VOEETIETE S ae IL
LOG WIHP OE pel CVV AD pS BE Fo WLC
77 ELIYA BIT CG SW PO VOZ? 247 a
Hz IW?e)
OV WY LIV CFS? AVF IOV OP WUE
P20 G7 VE) Yee aS? ODIIP OP. OBIE” PI VOL IT ————
- AALVO FLV PE
0 CONFIDE TCELFO OVE CLUDE LOO TAF pope
PSPVIDE” SIECOPLTID AD PVONL VOI OF! ll
PE LORD DY GNI IEORY JOIST SRL Nye ——
OS DIEWICD SAF BP ISITE LOY" SU FF WLI LH
BL LWT OV; Vy IVE ALIWG AWE PIGIESTVO Fp Vii?
SOLVES OPLWT FPL IVP APE OLS P2407 BVEFODPE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S28) - Zo porepeitel
PVBILZLZD gf @ WITTE {DIY CWI WHLNOW PIGIPS

 

 

 
F Case 1:15-cr-00557-CCB Document101 Filed 10/06/20 Page 6 of 7

LECHEST £OL A EVD ALY HEALING

| Mover LI CEC US HANG. 4) EVI TAL of HEALING
BEAL SE LE MOU AT CCRT FREAD AS Tue Ye
Lk. eee DH ELLE: |

iH

 

 

 OOULEST. £0 ALO! OZ WAEG)ST. OF LOMISECL _
:
al LGM? 2F ZHE (37 Ante0aMEDT Ca-
___ CBWE. MLE, LME (EL Tlie fC UMLST SY BoE
ALPET MLL. be COMUVSEL C0 EVE ZHE LLAAAY,
Lieh da Lal Labs lt Et CLA TCON-

 

LoD LA ECOAP
ye ae ae yy ALEELIT
bias: StL Ano CONMOUCT At VIDS ZA
HE AELG, Aw) tb Ch AEC (2M PER TOnh y
EME CEZSS MMAbELLON-

 

 

DLE) on tbl 2X ae CY SEPM EC, 2ozu-

 

|

LESIA LUMLEY SAB MATL E?
| AZ

ft ; Lin TA BETTS

" S465 - 037
} AUSPA. CHmnast,y
f.d. 0K [007

iy

t
Li
Mh
}
4

 

 

 

- Ghose, (EMI OF 28"

Rs

 
Case 1:15-cr-00557-CCB Document 101 Filed 10/06/20 Page 7 of7-:

ROTI CATE OF KELU cé

 

LHI LEZ CLLEY THE pn Hee. -~ Oe

 

 

 

 

__ sez Be £220. 4 Ftlle fa CLCCT COPY OF LHE

—— Se

eh GML LAS: r MALO Ze _AUSA_ MATHER 7. tulle

AL te ME LAL COMA §. es Le (06 ZHE MUSTMET A
thy Lips.

 

 

 

 

 

 

_ BF

 

 

 

DOWLA BELLIS -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N

 

 

 

 
